DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "manufacturing a device" in line 4, this element was already established in line 1, rendering it unclear if this device is different from the method for manufacture device of modifying an aerodynamic profile.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-4 depend from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by EP 2182203 - A2 to Wilkens (W1).
(Citation is made to the machine translation included with this action.)

In Re Claim 5:
W1 shows:
	A device (Fig 3, 6) for modifying an aerodynamic profile of a wind turbine blade (2), the device comprising [Page 4, Claims section.]
	 A body (Fig. 5 and 6A, 26, 18) forming a complex profile extending in a chordwise direction and further in a longitudinal direction, the body has at least one outer surface (3a, 3b) and at least one contact surface (10, 3a, 3b at point 18); [Page 2, ll. 41-50, discloses, the blade tip extension is fixed in a form-fitting manner to the existing rotor blade at three points, including the rib (10) at the tip, and the ends of 3a, 3b at edge 18.]
The device is configured to modify a base aerodynamic profile of the wind turbine blade, when attached, wherein the at least one contact surface is shaped to substantially follow a contour of said base aerodynamic profile of the wind turbine blade, characterized in that at least one layer of fibre material or a coating extends over at least a portion of said at least one outer surface. [See citation above Page 2, ll. 41-50 discloses form fitting shape which is contact surface shaped to substantially follow a contour. Given the nature of laminates, an “outer surface” as claimed cannot be a true outer surface as there is a coating or layer of fibre over it, therefore there are multiple interpretations given the current claim language that are suitable.  Firstly, 3a/3b are half shells whose outermost layer constitutes a “fabric layer” in that the shells are glass-fiber reinforced as noted on Page 2, ll. 30-35.  Secondly, a reinforcing tape (20) is formed of unidirectional glass scrim from the edge (18) to the tip, as seen in Figure 2 and discussed on Page 3, ll. 11-15, further in region 18, the outer layer of the shell constitutes a fabric glass with fiber density and a resin, Page 3, ll. 5-10.   Thirdly, a layer of fabric straps are used in the edge region over the blade and tip which after being cured, some fabric is torn off and a further cover laminate is applied as disclosed on Page 4, ll. 17-30.]

In Re Claims 6 and 7:
W1 shows:
	The device according to claim 5, wherein:
	(Claim 6) said body is made of a plastic material or composite a foam material or composite, or a fibre reinforced material or composite. [Some of body  (3a/3b is a fiber material, Page 2, ll. 30-35.  The rib portions of the body are foam webs, Page 3, ll. 28-32.]
	(Claim 7) said device comprises a first sub-device (3a) and a second sub-device (3b) wherein the first sub device and the second sub-device are configured to be jointed together and attached to the wind turbine blade. [Page 4, ll. 10-26 discloses joining the two halves to the central rib and lighting receptor.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over W1 in view of US 10/823,139 to Hallissy et al. (H1).

In Re Claim 1:
W1 teaches:
	A method of manufacturing a device (Fig 3, 6) for modifying an aerodynamic profile of a wind turbine blade (2), the wind turbine blade having a base aerodynamic profile, wherein the method comprises [Page 4, Claims section, a wind turbine blade having an inherent profile.]
	 Manufacturing the device configured to be attached to the wind turbine blade, wherein the device comprises a body (Fig. 5 and 6A, 26, 18) forming a complex profile extending in a chordwise direction and further in a longitudinal direction, the body has at least one outer surface (3a, 3b) and at least one contact surface (10, 3a, 3b at point 18); [Page 2, ll. 41-50, discloses, the blade tip extension is fixed in a form-fitting manner to the existing rotor blade at three points, including the rib (10) at the tip, and the ends of 3a, 3b at edge 18.]
The at least one contact surface is shaped is shaped to substantially follow a contour of said base aerodynamic profile, when attached, wherein the body forms a complex profile extending in a chordwise direction and further in a longitudinal direction, the complex profile is configured to modify said base aerodynamic profile of the wind turbine blade, when attached, characterized in that. [See citation above Page 2, ll. 41-50 discloses form fitting shape which is contact surface shaped to substantially follow a contour. The structure is designed to extend the blade tip. ]
Wherein at least one layer of fibre material or a coating is applied over at least a portion of said at least on outer surface. [Given the nature of laminates, an “outer surface” as claimed cannot be a true outer surface as there is a coating or layer of fibre over it, therefore there are multiple interpretations given the current claim language that are suitable.  Firstly, 3a/3b are half shells whose outermost layer constitutes a “fabric layer” in that the shells are glass-fiber reinforced as noted on Page 2, ll. 30-35.  Secondly, a reinforcing tape (20) is formed of unidirectional glass scrim from the edge (18) to the tip, as seen in Figure 2 and discussed on Page 3, ll. 11-15, further in region 18, the outer layer of the shell constitutes a fabric glass with fiber density and a resin, Page 3, ll. 5-10.   Thirdly, a layer of fabric straps are used in the edge region over the blade and tip which after being cured, some fabric is torn off and a further cover laminate is applied as disclosed on Page 4, ll. 17-30.]

W1 does not teach:
	Said device is manufactured by three-dimensional printing and/or by three-dimensional machining of a base element of said device.

W1 further teaches:
	A need to adjust the elements due to improper sizing [Page 4, ll. 5-6.]

H1 teaches:
	It is known when forming sleeves(102) or tip extensions, of fiber structures, the sleeve elements can be rapidly prototyped using 3-D printing. [Col. 5, ll. 42-62.]  This can include rapid prototyping rib elements or lightning protection accommodations, or stiffened components. [Col. 6, ll. 12-39.] This provides a method for fast and low cost ability for adjusting wind turbines in the field when each blades dimensions are obtained and without relying on expensive molds for each blade sleeve, which can have incorrect deficiencies compared to individual molds. [Col. 1, line 55 - Col. 2, line 3.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of W1, to utilize 3-D printing to form the rib elements, and/or shell elements as taught by H1, for the purpose of producing sleeve portions in a low coast fast method that can form the pieces directly to the dimensions of the blades without relying upon a mold or having to grind the elements as W1 currently relies upon.  This would yield the limitation of claim 1.   

In Re Claims 2-3:
W1 as modified in claim 1 teaches:
	The method according to claim 1, characterized in that:
	(Claim 2) said device is manufactured by three-dimensional printing of a base element of the device which is substantially three-dimensional machined into the complex profile. [H1 discloses, fiber element shell surfaces (shells of H1) can be formed, in Col. 5, ll. 42-50, as well as to make structural components with and lightning receptor accommodation (Ribs of H1), Col. 6, ll. 16-39.]
	(Claim 3) said at least one layer of fibre material is infused or injected with a thermoplastic binder or a thermoset resin. [The fabric layers (such as outer layer of W1 3a/3b), can be composed with thermoset resin materials, H1, Col. 7, ll. 6-15. The tape and outer layers of 3a/3b are fibers impregnated with resin [Page 3, ll. 5-15said resin infused materials, resin is also applied to the sheet extensions of the above elements, and the straps and wraps during assembly, Page 4, ll. 12-25.  These elements are then cured, used when materials are thermoset. Page 4, ll. 19-21, and a thermal curing applied to the cover laminate as well, Page 4, ll. 20-30.]

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over W1 and H1 as applied to claim 1 above, and further in view of US 2016/0177915 to Gonzalez et al. (G1).

In Re Claim 4:
W1 as modified in claim 1 teaches:
	The method according to claim 1, characterized in there is at least one layer as described in claim 1. [See rejection of claim 1.]

W1 as modified in claim 1 does not teach:
	 There is a further coating over the layer.

G1 teaches:
`	It is well-known when putting a tip extension element (Fig. 1, 21) on a blade to include a signal color coating on said extension to aid identifying the rotor sweep area. [Page 3, ¶34 .] Also to include a coating against corrosion on a leading edge portion of said extension. [Page 4, claim 11.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extension element of W1, to include an outermost coating of either paint for the purpose of identifying the sweep, or an erosion protective coating for the purpose of protecting portions of the sleeve most likely to experience leading edge corrosion.  This would yield the limitation of a coating applied over the layer of fabric over the outer surface.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over W1 in view of US 2015/00566081 to De Waal Malefijt (D1).

In Re Claim 8:
W1 teaches:
	A method of modifying an aerodynamic profile of a wind turbine blade, comprising:
	Attaching at least one device according to claim 5, to a cured blade (blade in W1 is a final/finished blade) by applying at least one layer of fibre material over at least a portion of the at least one outer surface and further over a portion of the side surface of the at least one cured blade part, wherein said at least one layer of fibre material is infused or injected with a thermoset resin. [The fabric layers (such as outer layer of W1 3a/3b), are fibers impregnated with resin Page 3, ll. 5-15, said resin infused materials, resin is also applied to the sheet extensions of the above elements, and the straps and wraps during assembly, Page 4, ll. 12-25.  These elements are then cured, used when the resin is a thermoset resin. Page 4, ll. 19-21, and a thermal curing applied to the cover laminate as well, Page 4, ll. 20-30. All of these elements overlap the blade element. ]

W1 does not teach:
	The wind turbine blade having a length of at least 35 meters, and formed by laying up at least one layer of a fibre material in a mould, introducing a resin into said at least one layer of fibre material, substantially curing said resin in the fibre material to form at least one cured blade part of the wind turbine blade, working a side surface of said at least one cured blade into a finished outer surface defining a pressure or suctions ide of the wind turbine blade.
 
D1 teaches:
	An advantageous method of forming a series of wind turbine blades more quickly and cheaply, [Abstract.]  This is achieved by forming at least 40m long blades [Page 2, ¶35.] This method uses the steps of providing moulds, where fibres are layed up, they are then resin impregnated, then cured, then transferred to new moulds to permit the old expensive moulds to be used immediately again as the blades are joined, and then a post moulding step such as grinding the blade edges and smoothing the surface can occur. [Pages 4-5, ¶72-82, 90-91.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blades of W1, which are silent to their length and construction, to use the large blades formed by the moulding, fibre layup, resin, curing, and post moulding steps and multi stations as taught by D1, for the purpose of using larger blades for energy capture and a moulding process that is quicker and cheaper and more efficiently produced. This would yield the limitation of claim 8.

In Re Claims 9 and 10:
W1 as modified in claim 8 teaches:
	The method according to claim 8, wherein:
	(Claim 9) Said at least on cured blade part comprises a first blade part and a second blade part, and wherein the at least one device is attached after joining said first and second blade parts. [Per W1, the extension is attached to a completed blade in the field, therefore after the first and second blade parts are joined.]
	(Claim 10) said at least one device comprises a first sub-device and a second sub-device wherein the first sub-device is arranged on the suction side and the second sub-device is arranged on the pressure side. [Per W1 as noted in claim 5, the shells 3a, 3b can form first and second sub-devices forming pressure and suction sides.] 

Claim(s) 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over W1 in view of D1 and US 2014/0271213 to Yarbrough et al. (Y1).

In Re Claim 11:
W1 teaches:
	W1 teaches:
	A wind turbine blade for a wind turbine, the wind turbine blade extending in a longitudinal direction from a blade root to a tip wend and further in a transverse direction from a leading edge to a trailing edge:
	Attaching at least one device according to claim 5. [The fabric layers (such as outer layer of W1 3a/3b), are fibers impregnated with resin Page 3, ll. 5-15, said resin infused materials, resin is also applied to the sheet extensions of the above elements, and the straps and wraps during assembly, Page 4, ll. 12-25.  These elements are then cured, used when the resin is a thermoset resin. Page 4, ll. 19-21, and a thermal curing applied to the cover laminate as well, Page 4, ll. 20-30. All of these elements overlap the blade element. ]

W1 does not teach:
	The wind turbine blade having a length of at least 35 meters, and a number of additional devices having a body forming a profile configured to modify the base aerodynamic profile of the wind turbine blade, and having outer surfaces facing away from said at least one side surface and at least one contact surface.
 
D1 teaches:
	An advantageous method of forming a series of wind turbine blades more quickly and cheaply, [Abstract.]  This is achieved by forming at least 40m long blades [Page 2, ¶35.] This method uses the steps of providing moulds, where fibres are layed up, they are then resin impregnated, then cured, then transferred to new moulds to permit the old expensive moulds to be used immediately again as the blades are joined, and then a post moulding step such as grinding the blade edges and smoothing the surface can occur. [Pages 4-5, ¶72-82, 90-91.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blades of W1, which are silent to their length and construction, to use the large blades formed by the moulding, fibre layup, resin, curing, and post moulding steps and multi stations as taught by D1, for the purpose of using larger blades for energy capture and a moulding process that is quicker and cheaper and more efficiently produced. This would yield the limitation of a blade of at least 35m.

Y1 teaches:
	Installing a plurality of airfoil modifiers (Figure 2, 100), said airfoils having a body (Figure 7, 501) and an outer surface (Figure 7, 506, 504) facing away from said at least one side surface of a blade (32) and a contact inner surface (502.). These elements serve to modifying the performance of the blades without replacing the blades entire, to enhance overall performances. [Page 2, ¶20-21.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blades of W1 to also include modifiers as taught by Y1, for the purpose of improving and adjusting the performance of the wind turbine.  This would yield a plurality of devices as claimed in claim 11. 

In Re Claims 13 and 14:
W1 as modified in claim 11 teaches:
The wind turbine blade according to claim 11, wherein:
(Claim 13) said number of devices comprises an array of devices, wherein said array of devices extends along the leading edge or the at least one side surface. [Y1 shows a plurality of devices (100) along a pressure side surface.  Further that they can also be arrayed along the leading edge as noted in Page 5, ¶55.]
(Claim 14) Among said number of devices, is a device (W1, 6) arranged at the tip end, wherein the at least one contact surface is shaped to enclose an original tip end of the wind turbine blade and the complex profile is shaped to form an extended tip end profile. [See rejection of claim 5 for description of the embodiment forming a tip modifier and meeting the claim 5 device limitations.]

Claim(s) 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over W1, Y1, and D1 as applied to claim 11 above, and further in view of DE-102013101232 to Mashue et al. (M1).
Citations are made to the translation provided in the IFW.

In Re Claim 12:
W1 as modified in claim 11 teaches:
	The wind turbine blade according to claim 11, wherein there are a number of devices positioned between 0% and 50% of the chord length from the leading edge. [Y1 teaches the devices can be disposed near the leading edges rather than trailing edges. Page 5, ¶55, and that the length of said devices can be 0-75, 0-50, 0-25% of the chord length, Page 4, ¶45, or generally varied, Page 5, ¶51.]

W1 as modified in claim 11 dose not teach:
	The devices of Y1, are designed as that of claim 5, in that they have at least one layer of fiber material or coating extending over at least a portion of said outer surface. 

Y1 further teaches:
	The outer surface can be a laminate over a foam type structure. [Page 5, ¶53.] 

M1 teaches:
	It is well-known when forming modifier elements (Fig. 8, 110) for an airfoil having a core (120) to include on the outer surface a protective surface coating (124) such as a gelcoat layer to refine the shape further and match the surface of the adjacent blade in contour and shape. [Page 4, ll. 30-43.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the devices of Y1 as applied to the blades of W1, such that the devices of Y1 include a coating as taught by M1 for the purpose of refining the outer surface and its aerodynamic properties and providing a protective coating. This would yield a coating over the device, sufficient that the devices of Y1 can read upon the claim 5, at least one device as referenced in claim 11.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 2740583 to Frankowski discloses an overlapping connection region between two attached blade portions with a fibre-reinforced material surrounding the attached sections. [Page 6, section starting with “In the Fig. 2”, Page 7, first section under Claims, Page 8, the portion following “Wind turbine blade with” under Claim 7.] US 2015/03227914   to Flach discloses an outer layer (50 over an inner portion (66a) and adhesives (30a) attached to a blade. [Cover page.] US 2014/0186175 to Bachmann et al. teaches winglets having first and second parts (62, 64) Figure 4, with varying fiber reinforced elements over portions of the outer layer. 
 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745